﻿



































 
 
 


42.	 Mr. President, your presidency of the thirty-eighth session of the General Assembly is a matter of the greatest satisfaction to the delegation of the Islamic Republic of Mauritania. You are an enlightened statesman and an experienced diplomat, but it is also the unswerving stand taken by your country, Panama, which constitutes for Mauritania and its delegation a source of encouragement and gives it the assurance that you will conduct the proceedings of this session in an exemplary way.
43.	I should like to take this same opportunity to address to your predecessor, Mr. Imre Hollai of Hungary, our gratitude for the excellent manner in which he conducted the proceedings of our preceding session.
44.	I should also like to repeat to the Secretary-General the great esteem in which the delegation of Mauritania holds him and our confidence in him. We were particularly struck by the bold comments he included in his report on the work of the Organization.
45.	Finally, I should like to bid welcome to the 158th and latest Member of the United Nations family, Saint Christopher and Nevis.
46.	At this thirty-eighth session, the delegation of the Islamic Republic of Mauritania hardly feels able to display any optimism in the face of the increasingly aggressive attitudes of the various hegemonisms, the increasing decline of economies, the profound crisis which appears to affect, and will do so for a long time, international economic relations, further aggravating the present plight of the indigent masses of three quarters of mankind.
47.	In the economic field, any constructive dialogue between the North and the South seems to be blocked for the foreseeable future. The particularly marked decline of the economies of the developing countries is becoming more acute as a result of a sudden and simultaneous combination of negative factors: the burden of debt is becoming heavier, loans are becoming harder to obtain, commodity prices are declining and protectionism is spreading.
48.	Since 1980 our countries have suffered a net loss of earnings amounting to about $200 billion. Even worse, their indebtedness for 1982 has risen to about $630 billion. Commodity prices, that is to say the prices of the bulk of the exports of the developing countries, have today fallen to the lowest level in real terms, that of 1945.
49.	In addition to these phenomena, engendered by the structural fragility within our countries and the extreme 
vulnerability of practically all developing economies, dependent as they are on the outside world, there are all kinds of natural disasters, as well as the increasing inflation imported from the developed economies. This is all happening at the precise time when we are witnessing a very appreciable decline in the global volume of public and private development assistance.
50.	These various factors only serve to make even heavier the already intolerable burdens of the developing countries. Thus, the countries of the third world, which are severely handicapped for all kinds of reasons— historical, social, cultural, political and economic—have found themselves in the last three years in a new situation from which there is no escape.
51.	This bad or even disastrous financial situation is clearly reflected in the difficulties encountered in the replenishment of the development funds maintained by IMF and the World Bank; and also by the large decline in voluntary contributions for UNDP. The impact of this decline is very damaging because the participation of UNDP has always played and continues to play an important, if not an indispensable, complementary role in national efforts by beneficiary countries.
52.	More generally, and in terms of the difficulties encountered in the various forums of dialogue between developing and industrialized countries, while the persistent obstacles to getting global negotiations under way have proved frustrating, the relative failure of the sixth session of the United Nations Conference on Trade and Development this summer at Belgrade was a great disappointment. Thus, in spite of the appeal for dialogue and consensus made by the Ministers of the member countries of the Group of 77 in the Buenos Aires Platform in April 1983,2 and in spite of the flexibility shown by the same countries at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi, the response of the other side failed to match the hopes legitimately raised by the theoretical declarations of good intentions. The frail consensus achieved should not allow us to forget the magnitude of the disappointment concerning the sixth session of the United Nations Conference on Trade and Development, the one forum from which we were entitled to expect something and which was the repository of the hopes of the developing world for an improvement in a generally unfavourable world situation. The Secretary-General came out boldly as the interpreter of this attitude in his report on the work, of the Organization	in which he emphasized:  It is regrettable that efforts at flexibility, as evinced, for example, at the Buenos Aires and New Delhi meetings, did not evoke a comparable response. 
53.	The Islamic Republic of Mauritania is of the view that for this indispensable global and fundamental reform of the international economic system—the need for which has been stressed by everyone—to take place, the new actions of developing countries would have to be met with a more favourable attitude and a more clear-cut political will on the part of the rich countries. That is why we are hoping for a distinct change of attitude with regard to the new proposals of the third world for the launching of global negotiations in two stages: first, the adoption of immediate measures and structural reforms over the short and medium term; and, secondly, over the long term, the launching of global negotiations.
54.	This praiseworthy and realistic initiative has the merit of concerning itself with immediate, pressing needs while proposing a reasonable time-frame for the preparation, through painstaking negotiations, of the radical reform, so much desired and so desirable, of an overall situation which has reached the danger point and which will seriously affect the world for years to come and the prospects of peace and war in the future.
55.	Africa, a continent which suffers so sorely from all the symptoms characterizing underdevelopment, is particularly anxious that there should be a redefinition of world economic relations which would bring about a greater degree of equity, genuine solidarity and security for all.
56.	The document recently distributed under the symbol A/38/307, which deals with co-operation between the United Nations and the OAU, is eloquent in this regard.
57.	However, the same questions which were raised at the 1982 meeting between the two organizations are now an even more urgent item on the agenda. These are: the heightening of the awareness of the world public of the urgent problems of the growing desertification of the north and south of the Sahara; the dissemination of information on what is known as the Lagos Plan of Action; and the appropriate treatment of the food situation in Africa.
58.	With regard to the Lagos Plan of Action s and the Final Act of Lagos   of 1980, its declared objective is to put an end to the economic over-dependence of Africa and bring about self-sufficient economic growth and self- sustained development throughout the continent. The Lagos Plan to put into effect the strategy laid down in Monrovia responds perfectly to the overall concerns of the developing countries in the face of the crises which threaten them in the fields of energy, the balance of payments, external indebtedness, food, drought, and so forth. These last two problems, those of food and drought, are thrown into stark relief in our continent, which, barely 20 years ago was self-sufficient in terms of food. It is precisely the ecological changes, caused particularly by the spectacular advance of the desert towards the fertile North Africa and the steppes and forests of black Africa, but also the demographic explosion and other factors which have done so much to disrupt the balance of self-sufficiency. In the 1970s our continent increased tenfold the volume of its cereal imports.
59.	We welcome the praiseworthy action by FAO and WFP to limit the damage caused by the climatic disasters, and we support the decision taken by the Committee on World Food Security to adopt a new integrated concept in three areas: ensuring food production and sufficient supplies; stabilizing supplies and markets; and ensuring access to supplies.
60.	The Islamic Republic of Mauritania, a Sahelian country, welcomes the remarkable action undertaken in our region by the United Nations Sudano-Sahelian Office and hopes that we shall see a strengthening of co-operation between this Office and the Permanent Inter-State Committee on Drought Control in the Sahel. When the Chairman of this Committee, the head of State of Cape Verde, Mr. Pereira, addressed this Assembly on 27 September on behalf of all the member countries of that Committee, he forcefully, clearly and objectively expressed the essential concerns which we all share.
61.	The Islamic Republic of Mauritania, which shares the general climatic conditions of our brothers in the Sahel, is, however, unique in terms of the amount of its national territory which is desert. It is in our country, that the desert is advancing most rapidly, reaching and sometimes passing the river valley, which is the granary of the country, and also reaching the pastures of the south, the east and the centre, which are the principal grazing grounds of our sheep, cattle and goats. According 
to estimates drawn up by specialists, if the present climatic conditions persist, at the present rate of exploitation, the forests of Mauritania are liable to disappear in a few years. Our sizable cattle holdings, which meet the needs of so many markets both in black Africa and in North Africa, have suffered serious losses and are today threatened with irreparable damage.
62.	The already acute food shortage of the past few years has grown dangerously worse this year. Our grain production meets barely a tenth of our national needs. This situation threatens thousands of nomads and the rural and semi-rural population and has already led to an uncontrolled exodus towards our urban centres and particularly to our young capital.
63.	At the national level, by taking urgent steps and through a popular mobilization, the Military Committee for National Salvation and the Government have been actively engaged in alleviating the serious consequences of the drought and the resultant acute food shortage. However, in spite of the sacrifices we have made, the scope of the phenomenon far exceeds our means, which are in any case limited.
64.	I should like to take this opportunity to thank all friendly countries that have given us aid and assistance. We would also like to express once more our appreciation for the increased efforts being made with regard to our country by the organizations of the United Nations system, FAO, UNICEF, WHO, UNDP and others, as well as by the International Red Cross.
65.	If the international economic situation gives no cause for optimism, the world political scene, for its part, is marked by dangerous threats to international peace and security because of the emergence of new hotbeds of tension, in addition to the aggravation of long-standing situations. Indeed, since our last session the international political situation has been marked by a growing deterioration that has spared no continent.
66.	Thus in the Middle East Israel, abetted by protectors determined to ensure for it the benefit of its military conquests and more intransigent than ever, is pursuing with impunity its policy of faits accomplis and defiance of international opinion and legality. Israel's unswerving policy remains unchanged. It consists of the intransigent refusal to recognize in any way the national rights of the Arab Palestinian people and the equally categorical rejection of any eventual return of occupied Arab territories. The Zionist occupation authorities are carrying out all kinds of actions aimed at making irreversible the illegal annexation of the Syrian Golan Heights and the Judaization of the Arab city of Al-Quds, which is both Moslem and Christian.
67.	On another level the Israeli authorities are giving free rein to religious fanaticism and racism with the unconcealed aim of speeding up the blatant annexation of the West Bank, which is the true objective of a deliberate and provocative policy aimed at setting up an ever-growing number of settlements there.
68.	Lastly, the Zionist entity is increasing its manoeuvres to delay the evacuation of its aggressive forces from Lebanese national territory. In this connection the Islamic Republic of Mauritania remains convinced that true and lasting peace in the Middle East must include, first, the total and unconditional withdrawal from all occupied Arab territories, including the Holy City of Al-Quds, and, secondly, the restoration to the Palestinian Arab people, under the leadership of their sole, authentic and legitimate representative, the PLO, of their inalienable and imprescriptible rights, and in particular their sacred right to establish a sovereign State on the land of their ancestors.
69.	In this regard we are gratified at the conclusions of the International Conference on the Question of Palestine held at Geneva last month. Our delegation believes that the Final Declaration of the Conference' represents the minimum basis upon which a true and lasting peace in occupied Palestine can be built. The Islamic Republic of Mauritania calls for the sincere and complete implementation of the programme of action adopted at that conference.'
70.	Our country, which continues to rely upon the United Nations for the restoration of the inalienable rights of the Palestinian people, appeals to the Security Council to face up to its responsibilities with regard to that important question. The Council must more effectively impose sanctions upon Israel for its intolerable defiance of the Organization. We particularly regret the constant use of the veto, which has prevented the Council from condemning the adventurist policy of an entity that is so little devoted to peace and so little attached to the Charter of the United Nations, to international law and to justice. My country shares the view expressed by the Secretary-General in Ms report on the work of the Organization	where he states:
 The Council must be primarily used for the prevention of armed conflict and the search for solutions. Otherwise it will become peripheral to major issues, and in the end the world could pay, as it has before, a heavy price for not learning the lessons of history. 
It goes without saying that such an abdication by the Council would have unforeseeable consequences.
71.	Nowhere do such lessons of history better deserve to be borne in mind than in the Middle East. The confiscation of Palestine, the forced exile of its people, the acts of aggression against the Arab populations of the region, the insult to their past, the lack of progress that marks their present and the uncertainty weighing over their future provide the usurper with no real security, whatever his temporary military superiority. No foreign force can indefinitely impose its will upon our peoples or survive within our midst if the only language it can utter is that of force and hegemonism.
72.	The latest victim of such brutal hegemonism is the fraternal country of Lebanon, to which we express our total solidarity in the realization, within the framework of the overall strategy of the Arab nation as a whole, of its national goals for the liberation of all its homeland and the preservation of its territorial unity and the unity of its people. We call upon all brothers and friends, and upon the whole of the international community as well, to increase their aid to and support for Lebanon in order to enable it to ensure national reconciliation through the consolidation of the latest cease-fire agreement, which was so difficult to obtain begin its economic reconstruction and achieve the total, immediate and unconditional withdrawal of the Israeli forces of aggression from its soil.
73.	In the Gulf, the Islamic Republic of Mauritania once again deplores the senseless continuation of a conflict that is so cruel, so painful and so terribly costly in human tosses and material damage, namely, the conflict between Iran and Iraq, which share a rich and age-old cultural and spiritual heritage and a long common history of coexistence and fruitful and fraternal co-operation.
74.	Our country associates itself with the Ummah of Islam, the Movement of Non-Aligned Countries and the United Nations in calling for the immediate cessation of hostilities between these two fraternal countries and for 
the opening of negotiations between them in order to reach a definitive solution to their differences.
75.	Africa, of which my country is an integral part, is also the victim of conflicts and interference that drain the energies of our continent and swallow up its resources.
76.	In southern Africa, putting into practice the lessons that its emulator and ally, Israel, has imparts so lavishly to it, South Africa is increasing its delaying tactics to put off the independence of Namibia and to extend its aggression to the fraternal countries of that vital region of our continent, particularly Angola, Mozambique, Lesotho, Botswana, Zambia.
77.	For the Islamic Republic of Mauritania, Security Council resolution 435 (1978) remains the only realistic basis that should and must serve for the return of international legality to Namibia by restoring the authority and exclusive responsibility of the United Nations there in order to bring an end to the usurpation of the territory and permit the sovereign expression of the will of its people. We regret that there has been no progress since the last session of the Assembly, despite the reaffirmation last year by the Western countries making up what is known as the contact group of their commitment to the rapid implementation of resolution 435 (1978) in order to enable the Namibian people to exercise their right to self-determination.
78.	For its part, our country expresses again here its complete solidarity with the fraternal Namibian people and its legitimate representative, SWAPO, which in our view remains the sole negotiating partner for a settlement of this question.
79.	Mauritania reaffirms also its solidarity with Angola and the other fraternal front-line countries and its total commitment to the cause of their peoples. Our country took an active part in the Second World Conference to Combat Racism and Racial Discrimination, held last August at Geneva, and is gratified at the conclusions reached at that historic meeting. We repeat our total condemnation of that most hideous manifestation of racism, apartheid.
80.	Mauritania notes with satisfaction the intensification of the political action and armed resistance by the majority being oppressed by the racist South African regime; we encourage the African National Congress to continue its leadership of the liberation struggle of the broad masses of that people to set up in South Africa a multiracial, democratic and egalitarian society.
81.	Still on the subject of Africa, but in regard to our immediate frontiers, the problem of Western Sahara remains one of the major concerns of my country. Mauritania will never tire of drawing attention to the many serious implications of this conflict; we shall continue, until a satisfactory solution is found, to draw attention to the particularly fratricidal, ruinous character of the conflict.
82.	We shall continue also to express our belief—now shared by the whole of Africa—that there cannot be any hope of a just and lasting solution without the guaranteed willingness of the Saharan Arab Democratic Republic and the Kingdom of Morocco to embark on a direct, frank and constructive dialogue. This negotiation should lead to the conclusion of a cease-fire—and we should like to see this happen as soon as possible—and to the redefinition of practical arrangements for the holding of a regular general referendum on self-determination, without any military or administrative constraints.
83.	The nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held last June at Addis Ababa, unanimously committed the two parties to the conflict, by its relevant resolution, to undertake action on those lines . Along with Senegal and Ethiopia, and with the help of other fraternal countries that held intense and assiduous consultations and negotiations, the Islamic Republic of Mauritania is proud and honoured to have taken an active part in producing the compromise resolution that made it possible to name Morocco and POLISARIC explicitly as the two parties to the dispute, thus helping to create a general climate propitious to overcoming the psychological barriers that have hitherto prevented a proper appreciation of the Saharan question.
84.	That is why we wish to put on record our distress of the fact that, during the meeting of the Implementation Committee on Western Sahara set by the OAU, held last September at Addis Ababa, one of the parties thought it necessary to reject the procedure advocated by that Committee in its efforts to put the Assembly's resolution into effect. We very much regret that, because it entails the risk of making a mockery of the tremendous hopes aroused by the consummation, in the Ethiopian capital, of so many years of effort and imagination. We therefore appeal to the fraternal country of Morocco to shoulder its responsibilities and agree, in its turn, to co-operate fully with the Implementation Committee by sitting down at the same negotiating table with its Saharan brothers.
85.	What is at issue here is undoubtedly the building of our Arab Maghreb on a solid basis through the restoration of a just peace and fraternal co-operation between its peoples. Also at stake is the credibility of the OAU, and perhaps its very survival.
86.	The United Nations should throw in the immense weight of its moral authority and give the various forms of assistance which may be requested of it in order to bring about a just settlement in Western Sahara. The Organization, which has been fully associated with the whole process, because Africa so willed it and also because of the Organization's global responsibilities, should in particular endorse the decision of the OAU Assembly, thus demonstrating the importance that the world community attaches to some of the fundamental principles of our time: the inalienable right of peoples to self-determination and independence, and the negotiated settlement of disputes.
87.	Throughout the five continents we are increasingly witnessing a resurgence of serious violations of the principles of the sovereignty and independence of many countries.
88.	In Afghanistan, the people have for several years now been undergoing a painful ordeal The Islamic Republic of Mauritania once again calls for the indispensable withdrawal of foreign troops from Afghan national territory, for respect for Afghanistan's sovereignty and its people's right to preserve the integrity of its national territory, thereby ensuring its progress in accordance with its historical heritage and its own specific social and cultural values.
89.	As for South-East Asia, our country, which this year received the visit of Samdech Norodom Sihanouk, repeats its previous appeals for the withdrawal of foreign troops from the national territory of Democratic Kampuchea. We also reaffirm Mauritania's attachment to the Declaration on Kampuchea adopted by the International Conference on Kampuchea, held in New York in July 198 and to all the relevant resolutions of the Organization demanding respect for the sovereignty of Kampuchea, the ending of external interference in its internal affairs, and respect .for the Khmer people's sovereign right to organize their national life freely and democratically. 

90.	Generally speaking, we firmly condemn, as contrary to the traditions of the peaceful coexistence of States, the claim of large, medium-sized and small Powers that they have the unilateral, and immoral right to change by force a neighbouring country's regime if they subjectively deem it to be hostile to them.
91.	Reasonable estimates are that by the year 2000 the population of our world will number about 6 billion. Faced with such a prospect, the Organization, and indeed all the States that make up the international community, have the responsibility of ensuring for these additional 2.5 billion men and women more acceptable conditions of life in a more peaceful, more equitable and more habitable world.
92.	Such an objective presupposes, first of all, that the obsessive spectre of a nuclear holocaust, which without any doubt would be utterly devastating y d perhaps even fatal to any form of life on our beautiful planet, will be removed for ever from the human race.
93.	This presupposes, too, that our community of nations will succeed in tempering the selfishness of the richest by, among other things, translating into concrete reality the interdependence of nations and the natural inclination of so many human beings to generosity and solidarity.
94.	The restructuring and increase of development aid, the more general availability of the advances of science and technology, the easing of protectionist systems are all factors that could bring this world closer to equity through prosperity for all.
95.	To be effective, economic justice must be accompanied by an improvement in international political relations.
96.	Too many peoples are the victims of the usurpation of their countries; too many others—in theory sovereign —have been stripped of their sacred rights to self-fulfilment in accordance with their own choices, philosophical, political, economic and social.
97.	Who can doubt that the stripping of entire peoples of their right to sovereignty, of which this Organization has been a passive witness, and the stifling of the fundamental liberties and social rights of hundreds of millions of human beings, pose an ethical problem which goes to the very heart of the Organization and the spirit and letter of the Charter?
98.	This is also the true challenge of the end of the twentieth century, a century which will have brought men, both in terms of their social and political rights and in terms of their scientific and technological advances and the tolerant and mutual acceptance of their respective moral legacy, the most radical and decisive changes.
99.	With faith in humanity, the delegation of the Islamic Republic of Mauritania ventures to hope that our human race will reverse its course towards self-destruction of our species and succeed in harnessing its ingenuity and its sometimes magnificent results achieved through the sacrifices and the laborious efforts of so many generations of people, to bring about a world where prosperity is equitably shared, a world of peace.


















































 
 

